Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 1 of 11 Page ID
                                  #:4429




                       EXHIBIT 6
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 2 of 11 Page ID
                                  #:4430
    1                  UNITED STATES DISTRICT COURT

    2                 CENTRAL DISTRICT OF CALIFORNIA

    3

    4    SPEX TECHNOLOGIES, INC.,

    5                     Plaintiff,
                                              Case No.:
    6                     v.                  8:16-CV-01790-JVS-AGR

    7    KINGSTON TECHNOLOGY COMPANY,
         INC., ET AL.,
    8
                        Defendants.
    9    _____________________________

   10

   11                 30(b)(6) DEPOSITION OF EXPERT

   12                     JOHN VILLASENOR, Ph.D.

   13                              VOLUME I

   14

   15                          March 9, 2020

   16                            10:10 a.m.

   17

   18

   19              201 Montgomery Street, Suite 375

   20                   San Francisco, California

   21

   22

   23    REPORTED BY:
         Siew G. Ung
   24    CSR No. 13994, RPR, CSR

   25



                                             1

                          JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 3 of 11 Page ID
                                  #:4431
    1    right?

    2           A.   Yes, I mean, if you look at paragraph 97,

    3    I say, "It is my opinion that Claims 55 and 57 are

    4    invalid on" -- "based on what SPEX has admitted to

    5    be in the prior art and the admitted prior art from

    6    the specification of the '135 patent."

    7           Q.   Okay.     So I asked you a minute ago what

    8    you claim anticipates Claims 55 and 57, and you said

    9    the PCMCIA standard, right?

   10                MR. RICHARDS:        Objection.

   11    Mischaracterizes testimony.

   12                THE WITNESS:       Yeah, the -- the PCMCIA

   13    standard as -- as used and described in the -- in

   14    the specification.

   15    BY MR. FENSTER:

   16           Q.   Is there a particular document that you

   17    assert in paragraphs 98 through 110?

   18                MR. RICHARDS:        Objection.     Asked and

   19    answered.    The document speaks for itself.

   20    BY MR. FENSTER:

   21           Q.   Okay.     So in 98 through 110, that's where

   22    you state your opinion of invalidity over the

   23    admitted prior art, right?

   24           A.   Um, yes.

   25           Q.   Okay.     In paragraphs 98 to 110 of your



                                               106

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 4 of 11 Page ID
                                  #:4432
    1    report, do you identify any document describing or

    2    embodying or encompassing the PCMCIA standard that

    3    you rely on for anticipation?

    4           A.   So I address -- I mention -- in paragraph

    5    104, I mention the PCMCIA specification.

    6           Q.   Okay.     Where is that?

    7           A.   It's five lines from the bottom of

    8    paragraph 104.

    9           Q.   Okay.     And when you refer to "the PCMCIA

   10    specification," what's -- what document are you

   11    referring to?      As of what date, what version?

   12           A.   That's cited later on.          I have a reference

   13    to it later on in par- -- on page 46, for example.

   14           Q.   Where is that?

   15           A.   At the bot- -- very bottom of the page.

   16           Q.   Okay.     So you're talking about the PC card

   17    standard and the last line that's got the Bates

   18    number DEF --

   19           A.   Yes.

   20           Q.   -- underlined, INV1770?

   21           A.   For example, yes.

   22           Q.   Okay.     So the PCMCIA standard, when you

   23    referred to the "PCMCIA standard," that is the

   24    document you are referring to, the PC card standard

   25    with that Bates number?



                                               107

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 5 of 11 Page ID
                                  #:4433
    1           A.   That is one of the documents that

    2    describes the PCMCIA standard, yes.

    3           Q.   Okay.     Are you referring to -- for

    4    anticipation, for your new anticipation argument,

    5    are you relying on other documents describing the

    6    PCMCIA standard or just that one?

    7           A.   I think, you know, that document plus the

    8    knowledge of one of skill in the art, when used to

    9    perform security operations, would anticipate these

   10    claims.

   11                But I -- you know, I also talk about the

   12    PCMCIA specification.         So to the extent that there's

   13    other documents that describe it, that is also

   14    relevant for an invalidity opinion.

   15           Q.   Is it relevant to your anticipate- -- I

   16    want to know -- I think I'm entitled to, whether you

   17    think I'm entitled to or not, I don't know -- but I

   18    would like to know, Dr. Villasenor, for your new

   19    invalidity opinion expressed in Exhibit 2 with

   20    respect to invalidity over the admitted prior art,

   21    what documents are you saying anticipate Claims 55

   22    and 57?

   23                MR. RICHARDS:        Objection.     Asked and

   24    answered numerous times.

   25                THE WITNESS:       And -- and it's not



                                               108

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 6 of 11 Page ID
                                  #:4434
    1    necessarily limited to documents, right?               So it can

    2    be a system, the PCMCIA system as described by the

    3    documents.

    4                MR. RICHARDS:        Are you asserting that

    5    there is no doctrine of admitted prior art?

    6                MR. FENSTER:       Not in the way -- not in the

    7    way you guys are using it.           I have no -- no

    8    knowledge of that.        That's for sure.

    9    BY MR. FENSTER:

   10           Q.   Okay.     So in your new expert report, are

   11    you asserting anticipation by a document?               And, if

   12    so, which documents?

   13           A.   So I'm asserting anticipation -- or

   14    invalidity in relation to the PCMCIA standard as

   15    described with -- in -- in the PCMCIA documents when

   16    that standard is applied in, you know, using

   17    security operations as described, for example, in --

   18    in the specification as admitted prior art.

   19           Q.   Okay.     Are you asserting invalidity by

   20    anticipation, by obviousness, or something else?

   21           A.   Both.

   22           Q.   Okay.     Are you asserting anticipation by a

   23    particular document?         And, if so, which one?

   24           A.   I'm asserting anticipation.            I was

   25    informed that if everything is un- -- is in the



                                               109

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 7 of 11 Page ID
                                  #:4435
    1    admitted prior art, then that can be a basis for an

    2    anticipation argument because -- under 102F.

    3           Q.   So let me get your understanding of the

    4    admitted prior art doctrine.           Okay?

    5                If a patentee admits that three different

    6    references are all prior art, okay?

    7           A.   Yes.

    8           Q.   Are those all admitted prior art now, that

    9    can now be treated as one reference in your opinion

   10    for anticipation?

   11           A.   If it's three different references, I

   12    think you would have an obviousness.              I -- I'm most

   13    familiar with that as in -- in the context of an

   14    obviousness analysis.

   15           Q.   Okay.     Based on your understanding, you

   16    have no belief that three different prior art

   17    references, just because they are admitted to be

   18    prior art, can be treated as one for anticipation;

   19    is that fair?

   20           A.   I don't specifically recall that, that's

   21    right.

   22                THE REPORTER:        "I don't specifically

   23    recall" --

   24                THE WITNESS:       Specifically recall that,

   25    that's right.



                                               110

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 8 of 11 Page ID
                                  #:4436
    1    intending -- I was hoping to keep it self -- you

    2    know, self -- I don't know what -- I was hoping to

    3    address it in a single portion of the report,

    4    although I -- I make some references to other

    5    portions of the report.

    6           Q.   Do you have any obviousness analysis for

    7    your inval- -- invalidity over admitted prior art

    8    opinion other than in paragraphs 98 through 110?

    9           A.   Again, there are multiple references to

   10    other paragraphs within those paragraphs.               So if you

   11    include those, then -- then that's -- that's the

   12    analysis.

   13           Q.   All right.       Can you point me to your

   14    obviousness analysis in your expert re- -- report?

   15    You can start at paragraph 1 if you want to.                  We can

   16    spend the whole time, I don't care.

   17                So can you show me where in your expert

   18    report you have obviousness analysis for your

   19    invalidity over admitted prior art section?

   20           A.   So, in paragraph 98, for example.

   21           Q.   Are you done?

   22           A.   Yeah.

   23           Q.   You misunderstood my question:             I'd like

   24    you to identify all of the obviousness analysis in

   25    your opinion that supports your invalidity over



                                               120

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 9 of 11 Page ID
                                  #:4437
    1    admitted prior art.

    2            A.   Well, I think that's the section that

    3    starts on page 98 -- I'm sorry, paragraph 98 and

    4    goes through paragraph 110, I guess.

    5            Q.   Okay.     So can you point me to the

    6    obviousness analysis as distinct from anticipation?

    7                 MR. RICHARDS:        Objection.     Asked and

    8    answered.    The document speaks for itself.

    9                 THE WITNESS:       So I don't call it out

   10    separately.     I just provide opinions here that are

   11    the basis for my invalidity opinions.

   12    BY MR. FENSTER:

   13            Q.   In paragraphs 98 through 110, do you

   14    provide any motivation to combine any prior art --

   15    admitted prior art references?

   16            A.   I don't have an explicit discussion of

   17    that.

   18            Q.   In paragraphs 98 through 110, do you

   19    identify any deficiencies in any single prior art

   20    reference?

   21            A.   Not that I recall.

   22            Q.   In paragraphs 98 through 110, do you

   23    provide any analysis of expectations of success of

   24    combining various admitted prior art references?

   25                 MR. RICHARDS:        Objection.     Document speaks



                                                121

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 10 of 11 Page ID
                                  #:4438
     1   for itself.

     2               THE WITNESS:     I -- I don't specifically

     3   recall having addressed that.

     4   BY MR. FENSTER:

     5          Q.   In paragraphs 98 through 110, do you

     6   identify any secondary indicia of obviousness or

     7   nonobviousness?

     8          A.   Not in those paragraphs, no.

     9          Q.   In paragraphs 98 through 110, do you

    10   address the feasibility of combining any particular

    11   admitted prior art references?

    12          A.   Not that I recall.

    13          Q.   In paragraphs 98 through 110, do you

    14   provide any analysis of expected success from

    15   combining different admitted prior art references?

    16          A.   Not that -- I don't have an explicit

    17   section on expected success, no.

    18          Q.   And in terms of anticipation by a

    19   document, the only document that you referred to in

    20   the invalidity over admitted prior art section,

    21   paragraphs 98 through 110, is the PC card

    22   specification you identified earlier that's cited at

    23   page 46?

    24          A.   As I recall right now, that's correct.

    25   I'd have to look again, but that's what I recall.



                                             122

                           JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 224-6 Filed 03/13/20 Page 11 of 11 Page ID
                                  #:4439
     1           Q.   Okay.     In each section, you -- so let's

     2   start with page -- or paragraph 100.

     3           A.   Yes.

     4           Q.   Okay.     So you say that these -- actually

     5   let's go to 101, please.

     6                So at the end of paragraph 101, you say,

     7   "To the extent the preamble is limiting, the

     8   preamble to Claim 55 is admitted to be in the prior

     9   art."    Do you see that?

    10           A.   Yes.

    11           Q.   What prior art are you referring to?

    12           A.   Well, it refers back to -- to my earlier

    13   discussion of Claim 38, which, as I have already

    14   explained, has a substantively identical preamble

    15   and which was admitted by SPEX to be in the prior

    16   art.

    17           Q.   What prior art specifically?

    18           A.   I think it was the PCMCIA standard.

    19   That's my recollection.

    20           Q.   Can you show me support for that in your

    21   report?

    22           A.   I think that's in the Hakkel testimony.

    23           Q.   Where do you cite that?

    24           A.   In paragraph 101.

    25           Q.   All right.       I'm sorry, Dr. Villasenor, you



                                                123

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
